Citation Nr: 0209622	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-07 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
psychotic disorder not otherwise specified.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1973 to 
February 1977 and from September 1981 to January 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO), which 
denied the veteran's application for TDIU benefits as well as 
his request for an increased rating for his service-connected 
psychiatric disability.

The Board notes that by June 2002 written statement, the 
veteran withdrew his request for a personal hearing before a 
Member of the Board at the RO.  See 38 C.F.R. § 20.704(e) 
(2001).  Accordingly, the Board will proceed with 
consideration of the veteran's claims based on the evidence 
of record, as he has requested.

In July 2002, the veteran's representative indicated that the 
veteran had claimed service connection for blurred vision 
secondary to medication taken for his psychiatric disability, 
shingles, hepatitis C, and right hip disability.  As these 
issues have not yet been considered, the Board refers it to 
the RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  


FINDING OF FACT

The veteran's service-connected psychiatric disability is 
manifested by an inability to concentrate, intermittent 
depression and mania, occasional hallucinations, impaired 
cognitive function, suicidal and homicidal ideation, limited 
immediate recall, anxiety, lack of social interaction, and 
difficulty with the law.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 100 percent for 
the veteran's psychiatric disability have been met.  38 
U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9210 (2001).  

2.  TDIU benefits are not warranted.  38 C.F.R. § 4.16 
(2001); VAOPGCPREC 6-99 (June 7, 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's statutory 
duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

Factual Background 

On July 1993 VA psychiatric examination, the veteran 
complained of suicidal ideation and of wanting to hurt 
others.  He also reported several psychiatric 
hospitalizations and prison sentences.  He reported 
depression, mood swings, and sleeplessness.  He also reported 
auditory hallucinations and stated that he was homeless.  The 
examiner noted that the veteran's affect was labile and that 
his mood was ambivalent.  He was oriented to person, place, 
and time but had impaired immediate recall.  The diagnosis 
was psychotic disorder not otherwise specified.  A global 
assessment of functioning (GAF) score of 30 was assigned.  

By November 1993 decision, the RO granted service connection 
for a psychotic disorder and assigned it a disability rating 
of 50 percent.  

On June 1994 VA psychiatric examination, the examiner 
indicated that the veteran had difficulty with cognition, 
memory, and concentration.  He also experienced sleep 
disturbances.  He reported manic episodes and an assault on 
his wife while intoxicated, and indicated that he was not 
seeking employment because he felt that he would not be able 
to concentrate.  He stated that his girlfriend controlled the 
finances and that he would "lose the money" if he were to 
take charge of the finances.  The examiner noted that the 
veteran's affect was extremely blunted, he was not engaging, 
and had poor object relations.  Although there was no 
evidence of hallucinations on examination, the veteran 
reported several such episodes.  His speech was monotonous, 
and he had a 2 to 3+ speech lag.  He provided only short 
responses when prompted and exhibited impaired memory.  The 
diagnoses were mixed bipolar affective disorder, dementia 
probably secondary to psychotropic medication, and alcohol 
and amphetamine dependence, in remission.  

By July 1994 rating decision, the RO, in pertinent part, 
denied an increased rating for the veteran's psychiatric 
disability and TDIU benefits.  In August 1994, the RO again 
denied an increased rating for the veteran's psychiatric 
disability.  

On September 1995 VA psychiatric examination, the veteran 
reported that he attempted to take a correspondence course 
but quit because of an inability to focus.  He denied having 
hobbies and stated that he spent his days riding around San 
Francisco with his girlfriend who worked as a courier.  He 
denied all emotions but indicated frustration at his 
inability to concentrate.  Objective findings reflected an 
apprehensive mood and anxious affect.  His speech was halting 
and tremulous, and he had a 2 to 3+ speech lag.  He had 
cognitive slowing but was goal oriented.  He was not 
spontaneous in his thoughts.  The examiner diagnosed bipolar 
disorder, alcohol dependence in remission, and amphetamine 
dependence in remission.  A GAF of 50 was assigned, and the 
examiner stated that there was serious impairment in social 
and occupational functioning.  

By October 1995 rating decision, the RO denied an evaluation 
in excess of 50 percent for the veteran's service-connected 
psychotic disorder.  

In October 1997, the veteran filed a claim for increased 
rating for his service-connected psychiatric disability.  He 
stated that his inability to concentrate was interfering with 
his ability to go to school under the vocational 
rehabilitation program.  

By March 1998 rating decision, the RO denied an increased 
rating for the veteran's psychiatric disability and 
entitlement to TDIU benefits.  

May 1998 VA progress notes indicated that the veteran was 
unkempt and depressed.  He rambled and his conversation was 
tangential.  His affect was flat, and his speech was 
monotonous.  He expressed homicidal ideation, panic, racing 
thoughts, and psychotic symptoms.  He was compliant with 
medication.  

On January 1999 VA psychiatric examination, the examiner 
noted that the results were not markedly different from those 
obtained on June 1994 VA psychiatric examination.  The 
veteran complained of trouble retaining material and 
understanding material presented to him in lectures and in 
normal conversation.  He stated that his contact with the 
children was limited to telephone calls on holidays, and he 
denied social contacts apart from his wife.  He indicated 
substance abuse which began in high school and continued into 
the military.  He described a lengthy period of homelessness 
and indicated that he was jailed for a violent assault on his 
girlfriend and on other occasions.  The veteran stated that 
medication helped to control his symptoms, but he described 
auditory hallucinations and delusions taking place during the 
several months preceding the examination.  He denied alcohol 
and street drugs use since 1991.  The veteran stated that he 
had not looked for work since he had stopped using drugs and 
alcohol approximately three years prior.  He reported 
depression and anxiety and an inability to sleep and 
indicated recent significant weight loss.  The examiner noted 
that the veteran was "blunted" and that he exhibited "mild 
motoric slowing."  He appeared to have trouble formulating 
sentences, but he was goal directed and logical.  He had 
difficulties with attention and mental control.  He had good 
eye contact, but his mood and affect appeared restricted and 
somewhat depressed.  He appeared passive and vague as well as 
contradictory at times.  His focus was "scattered."  

The examiner diagnosed bipolar disorder, alcohol dependence, 
polysubstance dependence, learning disabilities not otherwise 
specified, personality disorder not otherwise specified with 
schizotypo and antisocial traits, and lowered cognitive 
functioning.  The examiner assigned a GAF score of 57 due to 
bipolar symptoms.  However, the examiner noted that the 
veteran's level of functioning would be further decreased due 
to his learning disabilities, his difficulties in cognitive 
functioning, his personality factors, his physical and 
medical limitations, and the side effects of medication.  He 
was deficient in most areas of work due to symptoms of 
bipolar disorder, which included feelings of depression.  His 
occupational functioning was further lowered by his 
medical/physical problems and personality factors as well as 
learning disabilities and lowered cognitive functioning.  

Law and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C. § 1155 (2002); 38 C.F.R. Part 4 
(2001).  Separate rating codes identify the various 
disabilities.  Id.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.130, Code 9210, psychotic disability not 
otherwise specified is rated, as follows:

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50%: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Although the veteran's symptoms appear to have been rather 
consistent, current findings are most relevant to the Board's 
inquiry.  See Francisco, supra.  On January 1999 VA 
psychiatric examination, the examiner noted such symptoms as 
depression, anxiety, auditory hallucinations, delusions, 
scattered focus, decreased attention, and trouble 
understanding and retaining new material.  The veteran's 
affect was blunted and social interaction was limited.  The 
Board notes that the foregoing symptoms were present despite 
apparent compliance with medication.  

The Board acknowledges that a GAF of 57 was assigned on most 
recent VA examination.  Such a GAF score indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See Carpenter, 8 Vet. App. at 242.  
However, the Board is also cognizant of the January 1999 VA 
psychiatric opinion indicating that the veteran's actual 
ability to function was not properly reflected by the 
assigned GAF score.  Rather, his functional ability is lower 
than that associated with a GAF of 57.  

The veteran's acute and lasting symptoms despite reliance on 
psychotropic medication and despite cessation of alcohol and 
drug use militate in favor of a 100 percent evaluation.  
Although the veteran is oriented to person, place, and time 
and can function at a basic level, his hallucinations, 
delusions, suicidal ideation, occasional homicidal ideation, 
relative social isolation, inability to concentrate, impaired 
memory, trouble with the law, and reduced cognitive 
functioning amounts to total occupational and social 
impairment.  38 C.F.R. § 4.130, Code 9210.

In this case, the evidence weighing in favor of the veteran 
and that weighing against his claim is at least in relative 
equipoise.  See Gilbert, supra.  The medical evidence of 
record reflects a serious, severe, and persistent psychiatric 
disability, and there is no evidence suggesting the contrary.  
Moreover, the evidence in favor of the veteran's claim is 
highly credible, consisting primarily of well-reasoned and 
thorough psychiatric opinions.  The benefit of the doubt will 
be resolved in the veteran's favor, and to the extent that 
there is any doubt in this case, the veteran must prevail.  
38 U.S.C. § 5107.  

The Board notes that TDIU benefits are not warranted.  
Veterans entitled to a schedular 100 percent rating are not 
entitled to TDIU benefits.  See 38 C.F.R. § 4.16 (2001); 
VAOPGCPREC 6-99 (June 7, 1999).  The veteran's psychiatric 
disability is rated 100 percent disabling; thus, he is not 
entitled to TDIU based on any other disability.  Id.  

The Board notes that a review of the claims file indicates 
that the veteran is in receipt of Social Security disability 
benefits.  Ordinarily, under VCAA, VA would be required to 
obtain those records.  38 U.S.C. § 5103A.  However, as the 
veteran is entitled to a 100 percent rating for his service-
connected psychiatric disability without the benefit of those 
records, he is not prejudiced by their absence.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (before the Board addresses 
a question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities).  
See also, Soyini, 1 Vet. App. at 546 (strict adherence to 
rules is not required when such adherence would result in the 
unnecessary imposition of additional burdens on VA with no 
benefit flowing to the veteran).

Finally, in reaching this decision, the Board has also 
considered whether an extraschedular evaluation with regard 
to the veteran's service-connected psychiatric disability is 
warranted.  38 C.F.R. 3.321(b)(1) (2001).  However, there is 
no evidence indicating that the veteran's 100 percent 
schedular evaluation is inadequate to compensate him for 
average impairment in earning capacity or otherwise 
insufficient.  Thus, an extraschedular rating is unwarranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996)


ORDER

A 100 percent evaluation for a psychiatric disability is 
granted.

Entitlement to TDIU is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

